DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 03/09/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2-3.  


Response to Arguments

Applicant's arguments filed 03/09/2021 have been fully considered and they are persuasive in part.  
Applicant’s amendment requiring component (A) to comprise a component (A1) an alkyl (meth) acrylate having 10 to 14 carbon atoms and (A2) an alkyl (meth) acrylate having from 15 to 20 carbon atoms and a ration by weight of component (A1) to (A2) from 1.0/9.0 to 3.0/7.0 has overcome the obviousness double patenting rejection over copending application US2019/0136101 (16/094,293).   US2019/0136101 does not require component (A) to comprise (A1) and (A2) and does not require the claimed ratio.  Therefore the rejection has been withdrawn.  
The obviousness rejection over copending application US2019/0137673 is deemed to still overlap with the instant claims, as amended, since the claims US2019/0137673 requires the ratio of (A1) to (A2) to be 1.0/9.0 to 4.0/6.0.  This ratio of A1/A2 encompasses the instantly claimed ratio of A1/A2 from 1.0/9.0 to 3.0/7.0.  Therefore, it is deemed the subject matter of the instant claims as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s) over US2019/0137673. 
Regarding the rejection of claims over Kametani et al (WO2016/039324), applicant argues does not anticipate the instant claims since the ratio of (A1) to (A2) is outside the instantly claimed ratio of 1.0/9.0 to 3.0/7.0.   Regarding the obviousness rejection, applicant argues since Kametani fails to recognize the criticality of the ratio one skilled in the art would find no reason to modify the reference to arrive at the claimed invention, citing MPEP 2144.05 IIB.   It is deemed Kametani teaches in the overall teachings compound (H), which corresponds to applicant’s (A), has excellent light resistance, workability and low viscosity and that when used in the photosensitive resin composition said alkyl or alkylene (meth) acrylate having 5 to 35 carbon atoms provides cured products with excellent transparency and computability.  Thus Kametani recognizes at least compounds corresponding/overlapping with (A1 and A2) has having the parameter of tailoring the transparency and compatibility.  Thus it is a recognized result effecting variable.  As skilled artisan would have found it at least obvious to optimize (A2, corresponding/overlapping with the taught C15 to C35 alkyl/alkylene acrylate) with an expectation of tailoring the transparency and compatibility of in the cured adhesive.  Please note applicant is silent with respect to which parameter/variable the combination of (A1) and (A2), as claimed, provides/contributes and if or if not it is unexpected result.  A
The rejection sets forth the ratio of (A1) to (A2) is 0.53 (10/19); however when, the ratio is calculated as found in the disclosure the ratio of (A1) to (A2), i.e., weight ratio, is 3.4/6.6.  This ratio is very similar to the claimed ratio, the difference being the 3.4 for (A1) in the reference to 3.0 for (A1) in the claims.  It is deemed to 0.4 difference between the claimed (A1 ratio) and that of the reference (lauryl acrylate corresponding to claimed (A1)) is negligible and a skilled artisan would not be able to distinguish between the cured adhesive products, as evidenced by applicant’s examples 10 (ratio closest to Kametani), 11-12 and 14—not example 13 was included since it doesn’t have any hydroxyl groups containing compound.   Therefore in absence to evidence to the contrary and/or unexpected results the 35 USC 103 (a) rejection still stands.  The rejection under section 35 USC 102 has been withdrawn.  
.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/094,303 (US2019/0137673). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.    Said copending is limited to a polarizing film defined in claim 1 comprising an adhesive layer formed from a radiation curable adhesive comprising one or more radical polymerizable compounds wherein the total amount of the radical compounds as 100% by weight comprises 15 % or more of one or more alkyl (meth) acrylates (A) having from 10 to 20 carbon atoms.  This appears to overlap with the adhesive composition of claim 1.  It can be seen in copending claim 2 the radical polymerizable compound (A) comprising alkyl methacrylates having from 10 to 20 carbon atoms comprises (A1) an alkyl methacrylate having 10 to 14 carbon atoms and an alkyl (meth) acrylate having from 15 to 20 carbon atoms in a ratio or (A1) to (A2) from 1.0/9.0 to 4.0/6.0.  Said copending adhesive addition comprises in amount of 3% of more by weight of one or more nitrogen containing monomers (B) selected from the group consisting of (meth) acrylamide derivatives, amino-group containing derivatives, and nitrogen-containing and heterocycle-containing vinyl monomers; a polyfunctional radical polymerizable compound which is an alkylene di(meth) acrylate having from 7 to 12 carbon atoms; an acrylic oligomer obtained by polymerizing a (meth) acrylic monomer; a radical polymerizable compound having a hydroxyl group; a silane coupling agent having no radical polymerizable functional groups; a radical compound having an active methylene group and a radical polymerization initiator having a hydrogen-withdrawing effect that is an acetoacetyl group or is acetoacethoxyalkyl (meth) acrylate; and a thioxanthone based radical polymerization initiator—see claims 4-14.  These limitation are deemed to directly overlap with instant claims 4-14.  It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kametani et al (WO2016/039324).
Kametani sets forth a photosensitive resin composition for use in optical materials.  Said photosensitive resin composition (G) comprising  a urethane (meth) acrylate compound (E) obtained by reacting a compound (A) having a hydrogenated polybutadiene polyol compound with (B) a polyisocyanate compound; a (meth) acrylate compound (C) having a hydroxyl group and a compound (D) a diol compound other than (A) and a (meth) acrylic acid ester compound (F)—see abstract.  In addition resin composition (G) additionally comprises a polymerizable compound (H) which comprises an alkyl (meth) acrylate or an alkylene (meth) acrylate compound and a polymerization initiator (I).  
Kametani sets forth polymerizable compound (F) is produced/obtained by dehydrating and condensing a hydrogenated polybutadiene polyol (A) and (meth) acrylic acid in the presence of an acid catalyst.  Kametani sets forth polymerizable compound (H) include compounds having (meth) acryloloxy groups, maleimide; (meth) acrylamide or can be unsaturated polyester compounds.  Said (meth) acryloloxy group monomers include (H-1) polyester (meth) acrylates; (H-2) urethane (meth) acrylates; (H-3) epoxy (meth) acrylates; (H-4) polyether (meth) acrylates; (H-5) alkyl (meth) acrylates or alkylene (meth) acrylates; (H-6); aromatic ring containing (meth) acrylates; (H-7) alicyclic (meth) acrylates; (H-8) maleimide containing compounds; (H-9) (meth) acrylamide compounds and (H-10) unsaturated polyester oligomers.  The alkyl and alkylene (meth) acrylate compounds of (H-5) include alkyl (meth) acrylates having from at least 4 to 20 carbon atoms, such as butyl (meth) acrylate; lauryl (meth) acrylate; stearyl (meth) acrylate; decyl (meth) acrylate; dodecyl (meth) acrylate and the like.  Additionally, di (meth) acrylates having from at least 6-10 or more carbon atoms can be found, as well as, hydroxyl (meth) acrylate compounds.  Kametani sets forth the polymerizable compound (H) can be used in combinations, wherein combinations of alkyl (meth) acrylate or alkylene (meth) acrylates having low viscosities are preferred.  Kametani sets forth alkyl (meth) acrylates having c15 to c35 carbon atoms are preferred for providing excellent compatibility in the resin composition and transparency in the cured product.  The photoinitiator can be found in amounts from 0.1 to 25 % by weight based on 100 parts of the composition.  Said photoinitiators appear to be hydrogen abstraction initiator.  In addition said compositions can comprise additives which include non-reactive resin compounds, such as polyacrylate copolymers and oligomers and hydrogenated resins in amounts from 10 to 80 % by weight.  Said additives include the addition of silane coupling agents, such as glycidyloxypropyl trimethoxysilane or chloropropyltrimethoxysilane.  Said compositions are curable by exposure to actinic radiation having wavelength of 180 to 500 nm.  Kametani sets forth said photosensitive resin compositions can be used to bond optical substrates, as well as, adhesives and coating materials in other fields.
Per example 1, Kametani sets forth a photosensitive resin composition comprising 15 parts of a polyurethane (E-1) from synthesis example 1; 5 parts by weight of a acrylated hydrogenated polybutadiene (F-1); 19 parts of isostearyl acrylate; 10 parts of lauryl acrylate; 18 parts of an aromatic hydrogenated terpene resin; 10 parts of a hydrogenated polybutadiene glycol; 20 parts of hydroxybutyl acrylate; 3 parts of photoinitiator TPO; and 0.5 parts of photoinitiator 1-hydroxycyclohexylphenyl ketone (hydrogen abstraction type).  It is deemed this composition comprising at 19 parts of isostearyl acrylate corresponding to (A) in claim 1 and (A-2 in claim 2, a C18 alkyl acrylate.  The lauryl acrylate is deemed to correspond to (A-1) a C12 alkyl acrylate.  The ratio of lauryl acrylate (10 parts) to isostearyl acrylate (19 parts) is 0.53 which is deemed to overlap with instant ratio of 1/9 (0.111) to 4/6 (0.666).  The hydroxybutyl acrylate is deemed to anticipate the hydroxyl compound of claim 8.  Thu, s it is deemed claims 1-3 and 8 are anticipated. 
Regarding claims 5-6, the overall disclosure sets forth polyfunctional radical compounds can be added in the composition as members from preferable class (H-5), wherein compounds such as neopentylglycol di(meth) acrylate; methyl-1,8-octanediol di(meth) acrylate; 1,9-nonanediol di(meth) acrylate; and 1,10 decandiol di(meth) acrylate can be found.  Said polymerizable compounds can be found amounts from 10 to 2000% in the composition.  Thus, it deemed claim 5-6 are found in the reference.  In the alternative, it would have been within the skill level of an ordinary artisan to add a polyfunctional compound, such as disclosed by the teaching, to the compositions of Kametani with an expectation of tailoring the crosslinking density and elongation of the cured photosensitive resin in absence of evidence to the contrary and/or unexpected results.  
Regarding claim 4, Kametani sets forth (meth) acrylamide compounds can be added as members of the polymerizable monomer class (H-9).  Thus claim 4 is found in the reference.  
Regarding claim 7, Kametani sets forth non-reactive resins such as alkyl (meth) acrylate polymers and copolymers or low reactive resins can be added to the composition.  Thus claim 7 is found in the reference.  In the alternative, it would have been within the skill level of an ordinarily skilled artisan to replace the aromatic terpene resin in example 1 with the equivalently taught non-reactive alkyl (meth) acrylate copolymer resin, as espoused in the overall teachings of the reference, with an expectation of obtaining an equally desirable compositions in absence of evidence to the contrary and/or unexpected results.  
Regarding claims 9-10, Kametani sets forth silane coupling agents such as glycidyloxypropyl trimethoxysilane and chloropropyltrimethoxysilane can be assed to the composition, wherein neither comprise radical polymerizable functional groups.  Thus the claims are found in the reference.  
Please note Kametani sets forth thioxanthone photoinitiators in the overall teachings of the reference but is silent with regard to compounds have active methylene groups, such as acetoacetyl group-containing compounds.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc